Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Genus A species: non-small molecule, Genus B species: added extracellularly and enters the cell, and Genus C species: intracellular in the reply filed on 4 March 2022 is acknowledged.
Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 March 2022.

Claim Status
Claims 17-39 are currently pending.
Claim 26 is withdrawn, as discussed in the Election/Restrictions section above.
Claims 17-25 and 27-39 are under examination herein.
Claims 17-25 and 27-39 are rejected.
Claims 18 and 37-38 are objected to.

Priority
The instant application claims the benefit of priority to U.S. Provisional Application No. 61/736,429 filed 12 December 2012, U.S. Provisional Application No. 61/794,461 filed 15 March 2013, and U.S. Application No. 14/104,845 filed 12 December 2013. The claims to the benefit of priority are acknowledged. Therefore, the effective filing date of the invention is 12 December 2012. 

Information Disclosure Statement
The IDS filed 2 January 2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered in part. Foreign Patent Document #1 has not been submitted. A signed copy of the list of references cited from the IDS is included with this Office Action. 

Drawings
The drawings are objected to for failing to comply with 37 CFR 1.84(u), because the partial views of Figures 2, 3, 5, 8, 9, 10, 14, 15, 16, 17 and 20 that are executed on separate pages do not follow the required labeling convention of the number followed by an Arabic numeral.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following informality: it contains language that can be implied ("The present invention relates to"). 
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 18 and 37-38 are objected to because of the following informalities:  
In claim 18, “a” should be inserted before “peptide”. 
In claim 37, line 3, and claim 38, line 3, BRET should first be presented in fully expanded form: Bioluminescence Resonance Energy Transfer (BRET).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 33, 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the non-small molecule bioactive agent" in line 1. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests deleting “non-small molecule” or changing the dependency to claim 30. 
The term “substantially” in claim 33, line 6 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 35-37 are dependent on claim 33 and rejected due to said dependency. 
Claim 34 is not included in this rejection, because claim 34 defines “substantially separated” as “at least 80 nm”. 
Claim 37 recites the limitation "the non-small molecule bioactive agent" in line 1. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests deleting “non-small molecule”. 
Claim 38 recites the limitation "the non-small molecule bioactive agent" in line 1. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests deleting “non-small molecule”.
Claim 39 recites the limitation "the non-small molecule bioactive agent" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests deleting “non-small molecule”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17, 21-25, 28-29, 31 and 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, 10 and 12-15 of U.S. Patent No. 10067149 B2 (Hitko). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patent claims.
Patent claim 1 recites a system comprising: (a) a bioactive small molecule conjugated to a small molecule fluorophore; (b) a cell that expresses a protein fusion of: (i) a protein of interest and (ii) a luciferase, wherein the bioactive small molecule is capable of binding non-covalently to the protein of interest upon interaction therewith, wherein the emission spectrum of the luciferase overlaps with the excitation spectrum of the small molecule fluorophore; and
(c) a substrate for the luciferase. Patent claim 2 recites the system of claim 1, wherein the small molecule fluorophore is a carboxy rhodamine analog. Patent claim 3 recites the system of claim 1, wherein the luciferase comprises a polypeptide with at least 70% sequence identity with SEQ ID NO.: 1. Patent claim 4 recites the system of claim 1, wherein the substrate for the luciferase is coelenterazine or a coelenterazine derivative. Patent claim 5 recites the system of claim 4, wherein the substrate is 2-furanylmethyl-deoxy-coelenterazine. Patent claim 7 recites the system of claim 1, wherein the bioactive small molecule conjugated to the small molecule fluorophore is cell permeable. Patent claim 8 recites the system of claim 1, further comprising a permeabilization agent to potentiate entry of the bioactive small molecule conjugated to the small molecule fluorophore into the cell. Patent claim 10 recites the system of claim 1, wherein the protein fusion is one of a plurality of different proteins of interest fused to luciferase. Patent claim 12 recites the system of claim 1, wherein: (i) said luciferase has a first emission spectrum with a first peak emission; (ii) said small molecule fluorophore has an excitation spectrum that overlaps said first emission spectrum; and (iii) said small molecule fluorophore has a second emission spectrum with a second peak emission, said second peak emission being substantially separated from said first peak emission. Patent claim 13 recites the system of claim 12, wherein substantially separated is at least 80 nm. Patent claim 14 recites the system of claim 12, wherein the Forster distance of the small molecule fluorophore and luciferase pair is less than 20 nm. Patent claim 15 recites the system of claim 14, wherein the Forster distance of the small molecule fluorophore and luciferase pair is less than 5 nm.
	Instant claim 17 is generic to the patent claims. The “bioactive small molecule” recited in patent claim 1 is a species of the genus limitation “bioactive agent”. Therefore, the instant claims are anticipated by the patent claims. 
	
Claims 17-25, 27-30 and 32-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 8-11, 13-16, 20-23 and 25-26 of U.S. Patent No. 10024862 B2 (Hitko). Although the claims at issue are not identical, they are not patentably distinct from each other because the method recited in the patent claims requires the system as recited in the instant claims rendering the instant claims obvious.
Patent claim 1 recites a method comprising: (a) expressing a fusion of a cellular protein target and a luciferase within a cell, said luciferase having a first emission spectrum with a first peak emission, and (b) contacting the cell extracellularly with a conjugate of a bioactive agent and a small molecule fluorophore, said small molecule fluorophore having an excitation spectrum that overlaps said first emission spectrum, said small molecule fluorophore having second emission spectrum with a second peak emission, wherein the conjugate is cell permeable, and wherein the bioactive agent is capable of binding non-covalently to the cellular protein target; (c) contacting said luciferase with a substrate for said luciferase and (d) detecting fluorescence within said second emission spectrum, wherein the intensity of said fluorescence within said second emission spectrum correlates with non-covalent binding between said bioactive agent and said cellular protein target. Patent claim 3 recites the method of claim 1, wherein the bioactive agent is a small molecule, peptide, or nucleic acid. Patent claim 5 recites the method of claim 1, wherein the small molecule fluorophore is a carboxy rhodamine analog. Patent claim 8 recites the method of claim 1, wherein the luciferase comprises a polypeptide with at least 90% sequence identity with SEQ ID NO.: 1. Patent claim 9 recites the method of claim 1, wherein the substrate for the luciferase is coelenterazine or a coelenterazine derivative. Patent claim 10 recites the method of claim 9, wherein the substrate is 2-furanylmethyl-deoxy-coelenterazine. Patent claim 11 recites the method of claim 1, further comprising a step of contacting said cell with a permeabilization agent to potentiate entry of the conjugate of the bioactive agent and the small molecule fluorophore into the cell. Patent claim 13 recites the method of claim 1, wherein said second peak emission is separated from said first peak emission by at least 80 nm. Patent claim 14 recites the method of claim 1, wherein the Forster distance of the small molecule fluorophore and luciferase pair is less than 20 nm. Patent claim 15 recites the method of claim 14, wherein the Forster distance of the small molecule fluorophore and luciferase pair is less than 5 nm. Patent claim 16 recites the method of claim 1, wherein upon binding of the bioactive agent to the cellular protein target, conversion of the substrate to a reaction product by the luciferase results in excitation of the small molecule fluorophore by BRET and fluorescence emission from the small molecule fluorophore. Patent claim 20 recites a method for detection of an interaction between a bioactive agent and a cellular protein target comprising: (a) expressing in a cell a fusion of said cellular protein target protein and a luciferase, wherein said luciferase comprises a polypeptide with at least 90% sequence identity with SEQ ID NO.: 1 and has a first emission spectrum with a first peak emission; (b) contacting said cell with a conjugate of said bioactive agent and a small molecule fluorophore, wherein the conjugate of a bioactive agent and a fluorophore is added extracellularly and enters the cell, wherein said small molecule fluorophore has an excitation spectrum that overlaps said first emission spectrum, wherein said small molecule fluorophore has a second emission spectrum with a second peak emission, and wherein the bioactive agent is capable of binding non-covalently to the cellular target; (c) contacting said cell with a substrate for said luciferase, wherein the substrate for the luciferase is coelenterazine or a coelenterazine derivative; (d) detecting fluorescence within said second emission spectrum, wherein the intensity of said fluorescence within said second emission spectrum correlates with binding between said bioactive agent and said cellular protein target. Patent claim 21 recites the method of claim 20, wherein the small molecule fluorophore is a carboxy rhodamine analog. Patent claim 22 recites the method of claim 20, wherein the substrate is 2-furanylmethyl-deoxy-coelenterazine. Patent claim 23 recites the method of claim 20, wherein the bioactive agent is a small molecule, peptide, or nucleic acid. Patent claim 25 recites the method of claim 20, wherein the conjugate of the bioactive agent and the small molecule fluorophore is cell permeable. Patent claim 26 recites the method of claim 20, further comprising a step between steps (a) and (b) of contacting said cell with a permeabilization agent to potentiate entry of the conjugate of the bioactive agent and the small molecule fluorophore into the cell.
The method recited in the patent claims requires the same system as recited in the instant claims.  Instant claim 30 recites the bioactive agent is part of a library of different non-small molecule bioactive agents tethered to fluorophores; however, this limitation does not differentiate the structure from that of the non-small molecule bioactive agent in the patent claims. Instant claim 32 recites a product-by-process limitation of the bioactive agent; however, the structure of the bioactive agent is the same and still reads on the bioactive agent regardless of the process by which it was made. Therefore, the instant claims are obvious over the patent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.H./Examiner, Art Unit 1657               

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631